Exhibit 10.13

CORPORATE OFFICERS’ SEVERANCE PLAN

OF OMNOVA SOLUTIONS INC.

Article 1

Introduction

1.1 OMNOVA Solutions Inc. (“OMNOVA”) hereby amends and restates this Corporate
Officers’ Severance Plan of OMNOVA Solutions Inc. (“Plan”), effective as of
January 1, 2009, to provide salary continuation, a supplemental payment, welfare
benefit continuation and outplacement assistance (collectively, the “Severance
Benefits”) to Eligible Officers of OMNOVA (a) whose employment is involuntarily
terminated and (b) who satisfy all Plan requirements for the receipt of
Severance Benefits. This Plan is intended to supersede and substitute for the
provisions of the OMNOVA Involuntary Separation Pay Plan as that plan relates to
any Officer of OMNOVA who participates in this Plan.

The Plan is being amended and restated for the purpose of compliance with
Section 409A of the Internal Revenue Code and the related regulations (the
“Code”). This amendment and restatement of the Plan supersedes the Corporate
Officers’ Severance Plan of OMNOVA Solutions Inc. that was originally adopted
effective July 13, 2000.

1.2 While the term of this Plan is indefinite, OMNOVA as the Plan Sponsor
reserves the right to amend, modify or terminate this Plan without notice;
provided, however, any such amendment, modification or termination shall not
adversely affect an Eligible Officer’s right to Severance Benefits (a) if all
conditions in Article 2 are satisfied at the time of the proposed amendment,
modification or termination, (b) if a Change in Control has occurred, or
(c) Board has determined that a Change in Control will occur, or is likely to
occur, and that it is in the best interests of the Company and its shareholders
and will serve the intended purposes of this Plan for the Board to render such a
determination and ensure the availability of the protections and benefits
afforded by this Plan. Lastly, nothing herein shall be deemed to modify the
at-will employment status of any OMNOVA Officer who is not subject to a specific
employment agreement.

1.3 OMNOVA intends to pay the Severance Benefits provided hereunder from the
general assets of OMNOVA; however, OMNOVA reserves the right to fund and provide
all or part of the Severance Benefits hereunder through one or more welfare
trusts.

1.4 This plan document contains all information required by law to be provided
to employees. Information regarding the Plan, its claims procedures and
employees’ rights under the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), are included as Section 4.4 and Articles 5 and 6.



--------------------------------------------------------------------------------

1.5 This Plan shall be administered, in all respects, by the Compensation and
Corporate Governance Committee of the Board of Directors of OMNOVA or its
adopted designee (the “Committee”), including sole responsibility for and
absolute discretionary authority in determining eligibility to participate in
this Plan, eligibility for benefits under the Plan, interpreting Plan terms, and
resolving disputes under the Plan.

1.6 As used herein, the following terms shall have the following meanings:

(a) Affiliate: For purposes of this Plan, an “Affiliate” shall mean a
corporation, partnership, joint venture, sole proprietorship or other trade or
business that is considered a single employer with OMNOVA by application of
Section 414 of the Code, such that it (i) is part of a “controlled group of
corporations” (within the meaning of Section 414(b) of the Code) with OMNOVA,
(ii) is “under common control” (within the meaning of Section 414(c) of the
Code) with OMNOVA, or (iii) is a member of an “affiliated service group” (within
the meaning of Section 414(m) of the Code) with OMNOVA.

(b) Board: For purposes of this Plan, the “Board” shall mean OMNOVA’s Board of
Directors.

(c) Cause: For the purposes of this Plan, “Cause” shall be defined as:

(i) A material violation of any of OMNOVA’s Business Conduct Policies;

(ii) The conviction for any felony or any offense involving moral turpitude;

(iii) Officer’s willful failure to perform the Officer’s duties; or

(iv) Any material act deliberately committed to provoke termination.

(d) Change in Control: means the occurrence of any of the following events,
subject to the provisions of paragraph (v) hereof:

(i) All or substantially all of the assets of the Company are sold or
transferred to another corporation or entity, or the Company is merged,
consolidated or reorganized into or with another corporation or entity, with the
result that upon conclusion of the transaction less than 51% of the outstanding
securities entitled to vote generally in the election of directors or other
capital interests of the acquiring corporation or entity are owned directly or
indirectly, by the shareholders of the Company generally prior to the
transaction; or

 

2



--------------------------------------------------------------------------------

(ii) There is a report filed on Schedule 13D or Schedule 14D-1 (or any successor
schedule, form or report), each as promulgated pursuant to the Exchange Act,
disclosing that any person (as the term “person” is used in Section 13(d)(3) or
Section 14(d)(2) of the Exchange Act (a “Person”)) has become the beneficial
owner (as the term “beneficial owner” is defined under Rule 13d-3 or any
successor rule or regulation promulgated under the Exchange Act (a “Beneficial
Owner”)) of securities representing 20% or more of the combined voting power of
the then-outstanding voting securities of the Company; or

(iii) The individuals who, at the beginning of any period of two consecutive
calendar years, constituted the Directors of the Company cease for any reason to
constitute at least a majority thereof unless the nomination for election by the
Company’s stockholders of each new Director of the Company was approved by a
vote of at least two-thirds of the Directors of the Company still in office who
were Directors of the Company at the beginning of any such period; or

(iv) The Board determines that (A) any particular actual or proposed merger,
consolidation, reorganization, sale or transfer of assets, accumulation of
shares or tender offer for shares of the Company or other transaction or event
or series of transactions or events will, or is likely to, if carried out,
result in a Change in Control falling within paragraph (i), (ii) or (iii) hereof
and (B) it is in the best interests of the Company and its shareholders, and
will serve the intended purposes of the Change in Control provisions of this
Program and other compensation and benefit programs, plans and agreements of the
Company, if a Change in Control shall be deemed to have occurred.

(v) Notwithstanding the foregoing provisions of this Section 1.6(d):

(A) If any such merger, consolidation, reorganization, sale or transfer of
assets, or tender offer or other transaction or event or series of transactions
or events mentioned in paragraph (iv) hereof shall be abandoned, or any such
accumulations of shares shall be dispersed or otherwise resolved, the Board may,
by notice to the Executive, nullify the effect thereof and a Change in Control
shall be deemed not to have occurred, but without prejudice to any action that
may have been taken prior to such nullification.

(B) Unless otherwise determined in a specific case by the Board, a Change in
Control shall not be deemed to have occurred for purposes of paragraph
(ii) hereof solely because (1) the Company, (2) a subsidiary of the Company, or
(3) any Company-sponsored employee stock ownership plan or any other employee
benefit plan of the Company or any subsidiary of the Company either files or
becomes obligated to file a report or a proxy statement under or in response to
Schedule 13D, Schedule 14D-1, Form 8-K or Schedule 14A (or any successor
schedule, form or report or item therein) under the Exchange Act disclosing
Beneficial Ownership by it of shares of the then-outstanding voting securities
of the Company, whether in excess of 20% or otherwise, or because the Company
reports that a change in control of the Company has occurred or will occur in
the future by reason of such beneficial ownership.

 

3



--------------------------------------------------------------------------------

(e) Director: For purposes of this Plan, a “Director” shall mean a member of the
Board.

(f) Involuntary Separation from Service: For purposes of this Plan, an
“Involuntary Separation from Service” shall mean a Separation from Service due
to the independent exercise by OMNOVA (or any successor company) of the
unilateral authority to terminate the Eligible Officer’s services, other than
due to the Eligible Officer’s implicit or explicit request, where the Eligible
Officer was willing and able to continue performing services.

(g) Separation from Service: For purposes of this Plan, a “Separation from
Service” shall mean the Eligible Officer’s termination from employment with
OMNOVA and all Affiliates on account of the Eligible Officer’s death, retirement
or other termination of employment, as determined in accordance with
Section 409A of the Code. An Eligible Officer will not be deemed to have
experienced a Separation from Service if on military leave, sick leave or other
bona fide leave of absence, to the extent such leave does not exceed a period of
six months or, if longer, such longer period of time as is protected by either
statute or contract. An Eligible Officer will not be deemed to have experienced
a Separation from Service if the Eligible Officer provides continuing services
that average more than 20 percent of the services provided by the Eligible
Officer to OMNOVA or its Affiliates (whether as an employee or an independent
contractor) during the immediately preceding 36-month period of services (or
such shorter period of services to OMNOVA and its Affiliates, if the Eligible
Officer has provided services to OMNOVA or its Affiliates for less than 36
months). If an Eligible Officer provides services both as an employee and as an
independent contractor of OMNOVA, the Eligible Officer must cease providing
services both as an employee and as an independent contractor to be treated as
having experienced a Separation from Service. If an Eligible Officer ceases
providing services as an independent contractor and begins providing services as
an employee, or vice versa, the Eligible Officer will not be considered to have
a Separation from Service until the Eligible Officer has ceased providing
services in both capacities. If an Eligible Officer provides services both as an
employee of OMNOVA and as a member of the Board of Directors, the services
provided as a Director are not taken into account in determining whether the
Eligible Officer has a Separation from Service under this Plan unless it is
aggregated with any plan in which the Eligible Officer participates as a
Director under Section 409A of the Code and the regulations thereunder.

 

4



--------------------------------------------------------------------------------

Article 2

Eligibility For Severance Benefits

2.1 Eligibility: An OMNOVA Officer must satisfy all of the following conditions
of this Plan in order to be eligible for Severance Benefits under this Plan:

(a) OMNOVA must offer such Officer a Letter Agreement incorporating the terms
and conditions of this Plan and setting forth the Severance Benefits available
to the Officer under Article 3 hereof. Those Officers to be offered a Letter
Agreement will be designated by OMNOVA, in its sole and complete discretion, and
status as an OMNOVA Officer alone shall not include the right to participate in
this Plan;

(b) The Officer must execute and deliver to OMNOVA the Letter Agreement within
the time period set forth in the Letter Agreement; and

(c) The Officer must experience an Involuntary Separation from Service from
OMNOVA for reasons other than (i) Cause, or (ii) following a leave of absence
exceeding six months and without a return to active employment.

An Officer who satisfies the foregoing conditions shall be deemed to be an
“Eligible Officer” under the Plan.

Article 3

Severance Benefits

3.1 Salary Continuation: Subject to the terms of this Plan, an Eligible Officer
shall be provided salary continuation for 12 months after the effective date of
the Involuntary Separation from Service, payable on a bi-weekly basis (assuming
the Code Section 409A Severance Limit described in Section 3.5 is not exceeded)
and subject to normal tax withholding. In the event that the total amount of
Severance Benefits provided pursuant to this Article 3 exceeds the Code
Section 409A Severance Limit described in Section 3.5, salary continuation
benefits shall be payable in accordance with the Alternate Payment Timing
provisions of Section 3.5.

3.2 Bonus: Incentive Bonus as payable under the terms of the OMNOVA Solutions
Inc. Executive Incentive Compensation Program (the “EICP”) shall be paid in
accordance with the terms of the EICP.

3.3 Benefit Continuation: Subject to the terms of this Plan, an Eligible Officer
shall receive medical, dental and life insurance benefit continuation for 12
months after the effective date of the Separation from Service. Such benefit
continuation shall be at the same levels elected prior to the Eligible Officer’s
Separation from Service, and OMNOVA will pay any required medical and dental
benefit contributions on behalf of the Eligible Officer during this 12-month
period. Thereafter, the Eligible Officer will be eligible for medical and dental
benefit continuation under COBRA for 18 months, subject to payment of COBRA
rates by the Eligible Officer. For life insurance benefit continuation, OMNOVA
will pay any required benefit contributions on behalf of the Eligible Officer
during the initial 12-month period; provided, however, that if the Eligible
Officer is a Specified Employee (as defined under Section 3.5),

 

5



--------------------------------------------------------------------------------

such required premium contributions will not be paid by OMNOVA until six months
following Separation from Service (at which time all required premium
contributions during such six-month period shall be reimbursed to the Eligible
Officer in a single lump sum payment). The Eligible Officer shall be responsible
for paying any required benefit contributions during the six-month period
immediately following his or her Separation from Service with respect to any
benefits that are considered to provide for a deferral of compensation (as
determined under Section 409A of the Code), including, without limitation,
continuation of life insurance benefits. Upon Separation from Service, the
Eligible Officer’s rights, if any, to participate in any other OMNOVA pension
and welfare benefit plans not specifically addressed in this Plan shall be
governed by the terms of those pension and welfare plans.

3.4 Outplacement Assistance: Subject to the terms of this Plan, an Eligible
Officer shall be eligible to receive reasonable executive outplacement
assistance for expenses actually incurred by the Eligible Officer, in a form
provided to other OMNOVA executives, for a period not to exceed 12 months
following Separation from Service. Reimbursement for outplacement expenses shall
be made within 30 days following submission of appropriate substantiation of
such expenses (including completion of any administrative form(s) required by
the Committee), but in no event shall such reimbursement occur later than the
end of the calendar year following the calendar year in which such expenses are
incurred.

3.5 Alternative Payment Timing: In the event that (a) the aggregate amount of
Severance Benefits provided under Sections 3.1 exceeds the lesser of two times
(i) the Eligible Officer’s annualized compensation for the preceding calendar
year, or (ii) the limit on compensation set forth in Section 401(a)(17) of the
Code (the “Section 409A Severance Limit”), and (b) the Eligible Officer is a
Specified Employee, payment of salary continuation benefits under Section 3.1
shall be temporarily reduced by such amount as is necessary to ensure that the
Section 409A Severance Limit is not exceeded (the unpaid amount the “Section
409A Severance Reduction Amount”). The Section 409A Severance Reduction Amount
shall be paid to the Eligible Officer in a single lump sum payment six months
following his or her Separation from Service. For purposes of this Plan,
“Specified Employee” shall mean an Eligible Officer who meets the requirements
of Section 416(i)(1)(A)(i), (ii) or (iii) of the Code (applied in accordance
with the Treasury Regulations thereunder and disregarding Section 416(i)(5) of
the Code). The identification of Specified Employees shall be conducted by the
Plan Administrator using a method (x) reasonably designed to include all
specified employees (as defined under Section 409A of the Code), (y) applying an
objectively determinable standard providing no direct or indirect election by
the Eligible Officer, and (z) resulting in no more than 200 Eligible Officers
being treated as Specified Employees for any given date.

3.6 Notwithstanding the foregoing to the contrary, benefits described under this
Section 3 shall not be provided to any Eligible Officer unless such Eligible
Officer has executed and delivered to OMNOVA a release, in form and substance
reasonably satisfactory to OMNOVA.

 

6



--------------------------------------------------------------------------------

Article 4

General Provisions

4.1 Other Plans:

(a) Benefits received under this Plan will not be included in compensation or
earnings for purposes of determining benefits, including pension benefits, under
any other employee benefit plan of OMNOVA.

(b) Except as otherwise provided in this Plan, payment of benefits under this
Plan will not adversely affect an Eligible Officer’s rights under any other
employee benefit plan of OMNOVA, except to the extent that the provisions of
this Plan supersede the provisions of the OMNOVA Involuntary Separation Pay Plan
as that plan may apply to an Eligible Officer. An Eligible Officer’s rights
under all other OMNOVA pension or welfare benefit plans shall be governed by the
terms of the plans in effect at the time of the Eligible Officer’s Separation
from Service with OMNOVA.

4.2 No Rights to Employment: Nothing herein, or in any Letter Agreement offered
or executed hereunder, or in oral discussions regarding this Plan, shall
constitute a commitment for employment for any specified duration, or be deemed
to limit OMNOVA’s right or power to terminate the employment of any Eligible
Officer.

4.3 No Right to Transfer or Assign Benefits: Benefits under this Plan are
intended for the exclusive benefit of Eligible Officers. Present and future
benefits cannot be subjected to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, or charge (except as required by law), and any
attempt to do so is null and void.

4.4 Plan Administration:

(a) The Plan constitutes an employee welfare benefit plan as defined by the
Employee Retirement Income Security Act of 1974. The Plan Administrator for the
Plan is the Compensation and Corporate Governance Committee of the Board of
Directors of OMNOVA Solutions Inc., 175 Ghent Road, Fairlawn, OH 44333-3300,
(330) 869-4220 (the “Committee”).

(b) Legal matters, including service of process, relating to the Plan should be
addressed to the OMNOVA Corporate Secretary at the address shown above.

(c) Records for the Plan are kept on a plan year basis, beginning December 1 and
ending the following November 30.

 

7



--------------------------------------------------------------------------------

(d) For government reporting purposes, the Employer Identification Number for
OMNOVA is 34-1987652. In addition, the Plan is identified by the following
official name and plan number:

Corporate Officers’ Severance Plan of OMNOVA Solutions Inc. Plan Number:
            

This Plan name and number should be used in any formal correspondence relating
to the Plan.

4.5 Severability: Any term or provision of this Plan which is invalid or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
only to the extent of such invalidity or unenforceability without thereby
rendering invalid or unenforceable the remaining terms and provisions hereof or
affecting the validity or enforceability of any of the terms or provisions of
this Plan in any other jurisdiction.

4.6 Code Section 409A Compliance: This Plan is intended to be operated in
compliance with the provisions of Section 409A of the Code (including any
rulings or regulations promulgated thereunder). In the event that any provision
of this Plan fails to satisfy the provisions of Section 409A of the Code, then
such provision shall be reformed so as to comply with Section 409A of the Code
and to preserve as closely as possible the intention of OMNOVA in maintaining
the Plan, to the extent practicable; provided that, in the event it is
determined not to be feasible to so reform a provision of this Plan as it
applies to a payment or benefit due to an Eligible Officer or his or her
beneficiary(ies), such payment shall be made without complying with Section 409A
of the Code.

4.7 Non-duplication of Benefits: To the extent, and only to the extent, a
payment or benefit that is to be paid or provided under Article 3 of this Plan
has been paid or provided for the same purpose under the terms of another
applicable plan, program, agreement or arrangement, including, without
limitation, the OMNOVA Solutions Inc. Involuntary Separation Pay Plan or any
Severance Agreement between OMNOVA and the Eligible Officer, then the payment
under this Plan shall be deemed to have been satisfied by the payment made or
benefit(s) provided under such other applicable plan, program, agreement or
arrangement.

Article 5

Claims Procedure

5.1 Claim:

(a) An Eligible Officer need not present a formal claim in order to qualify for
rights or benefits under this Plan. However, if OMNOVA fails to provide any
benefit to which an Eligible Officer is entitled hereunder or if any Eligible
Officer

 

8



--------------------------------------------------------------------------------

believes (i) that the Plan is not being administered or operated in accordance
with its terms, (ii) that fiduciaries of the Plan have breached their duties, or
(iii) that his or her own legal rights are being violated with respect to the
Plan (a “claimant”), the claimant must file a formal written claim for benefits
under the procedures set forth in this Article 5 and utilizing such forms and in
such manner as the Plan Administrator shall prescribe. The procedures in this
Article 5 shall apply to all claims that any person has with respect to the
Plan, including claims against fiduciaries and former fiduciaries, except to the
extent the Plan Administrator determines, in its sole discretion, that it does
not have the power to grant, in substance, all relief reasonably being sought by
the claimant.

(b) A claim by any person shall be presented to the Committee in writing within
90 days following the date upon which the claimant (or his or her predecessor in
interest) first knew (or should have known) of the facts upon which the claim is
based, unless the Plan Administrator in writing consents otherwise. The
Committee shall, within 90 days of receiving the claim, consider the claim and
issue his or her determination thereon in writing. The Committee may extend the
determination period for up to an additional 90 days by giving the claimant
written notice. If the claim is granted, the benefits or relief the claimant
seeks will be provided.

5.2 Denial: If the claim is wholly or partially denied, the Committee shall,
within 90 days (or such longer period as described above), provide the claimant
with written notice of the denial, setting forth, in a manner reasonably
calculated to be understood by the claimant,

(a) the specific reason or reasons for the denial,

(b) specific references to pertinent Plan provisions upon which the denial is
based,

(c) a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why the additional material
or information is necessary, and

(d) a description of the Plan’s appeal procedures describing the steps to be
taken by the claimant and time limits applicable to such procedures, including a
statement of the claimant’s right to bring a civil action under ERISA in the
event of the denial of the appeal.

With the consent of the claimant, this determination period can be extended
further. If the Committee fails to respond to the claim in a timely manner, the
claimant may treat the claim as having been denied by the Committee.

5.3 Appeal: Each claimant may appeal in writing the Committee’s denial of a
claim (in whole or in part) to the Committee within 60 days after receipt by the
claimant of written notice of the claim denial, or within 60 days after such
written notice was due, if the written notice was not sent. In connection with
the review proceeding, the claimant or his or her duly authorized representative
may review pertinent documents and may submit issues and comments

 

9



--------------------------------------------------------------------------------

in writing. The claimant may include with the appeal such documents and other
information as the claimant deems reasonable. Any claims which the claimant does
not in good faith pursue through the review stage of the procedure shall be
treated as having been irrevocably waived.

5.4 Review Procedures: The Committee shall adopt procedures pursuant to which
claims shall be reviewed and may adopt different procedures for different claims
without being bound by past actions. Any procedures adopted, however, shall be
designed to afford a claimant a full and fair review of his or her claim.

5.5 Final Decision: The decision by the Committee upon review of an appeal shall
be made not later than 60 days after the written appeal is received by the
Committee, unless special circumstances require an extension of time for
processing, in which case a decision shall be rendered as soon as possible, but
not later than 120 days after receipt of the appeal, unless the claimant agrees
to a greater extension of that deadline.

5.6 Form: The decision by the Committee regarding the appeal following its
review shall be in writing and shall be written in a manner reasonably
calculated to be understood by the claimant. In the event that the appeal is
denied, the decision shall include at least the following information:

 

  (a) the specific reason or reasons for the denial of the appeal,

 

  (b) specific references to pertinent Plan provisions upon which the denial is
based,

 

  (c) a statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the claim and appeal, and

 

  (d) a statement describing the procedures for voluntary dispute resolution
offered by the Plan (if any) and the claimant’s right to obtain information
regarding such procedures, along with a statement of the claimant’s right to
bring a civil action under ERISA.

5.7 Legal Effect: To the extent permitted by law, the decision of the Committee
(if no appeal thereof is made as herein provided) or the decision of the
Committee, as the case may be, shall be final and binding on all parties. Any
claims which the claimant does not pursue through the review and appeal stages
of the procedures herein provided shall be deemed waived, finally and
irrevocably. No legal action for benefits under the Plan shall be brought unless
and until the claimant has exhausted his or her remedies under this Article 5.
If, after exhausting the claims and appeal procedures, a claimant institutes any
legal action against the Plan and/or OMNOVA, the claimant may present only the
evidence and theories which the claimant presented during the claims and appeal
procedures. Judicial review of the claimant’s denied claim shall be limited to a
determination of whether the denial was arbitrary and capricious based on the
evidence and theories which were presented to and considered by the Committee
during the claims procedure or by the Committee during the appeal procedure.

 

10



--------------------------------------------------------------------------------

5.8 Plan Interpretation: The Plan Administrator shall administer the Plan in
accordance with its terms and the intended meanings of the Plan and any other
welfare or pension benefit plan of OMNOVA. The Plan Administrator shall have the
sole and absolute discretionary authority to make any findings of fact needed in
the administration of the Plan.

5.9 Authority of Committee: The Committee shall have the sole and absolute
discretionary authority to interpret or construe the terms of the Plan, whether
express or implied, and resolve any ambiguities, including but not limited to
terms governing the eligibility of Officers and the administration of the Plan,
and fashion any remedy which the Committee, in its sole judgment, deems
appropriate. The validity of any such finding of fact, interpretation,
construction or decision shall not be afforded de novo review if challenged in
court, by arbitration or in any other forum, and rather, shall be upheld unless
clearly arbitrary or capricious.

5.10 Exercise of Discretion: To the extent the Plan Administrator or the
Committee has been granted discretionary authority under the Plan, such
fiduciary’s prior exercise of such authority shall not obligate it to exercise
its authority in a like fashion thereafter.

5.11 Intent: If, due to errors in drafting, any Plan provision does not
accurately reflect its intended meaning, as demonstrated by consistent
interpretations or other evidence of intent, or as determined by the Committee
in its sole and exclusive judgment, the provision shall be considered ambiguous
and shall be interpreted by the Plan Administrator in a fashion consistent with
its intent, as determined by the Committee in its sole discretion. The
Committee, without the need for Board of Directors’ approval, may amend the Plan
retroactively to cure any such ambiguity.

5.12 Consistency: This Article 5 may not be invoked by any person to require the
Plan to be administered in a manner which is inconsistent with its
interpretation by the Committee.

5.13 Final and Binding: All actions taken and all determinations made in good
faith by the Plan Administrator or by the Committee shall be final and binding
upon all persons claiming any interest in or under the Plan.

 

11



--------------------------------------------------------------------------------

Article 6

The Plan and ERISA

6.1 ERISA Requirements: “ERISA” – the Employee Retirement Income Security Act of
1974 -- is a comprehensive law that sets standards and procedures for employee
benefit plans. As a participant in the Plan, you have certain rights under
ERISA.

You have the right under ERISA to receive additional information regarding the
Plan. Specifically, you are entitled to:

 

  •  

Examine without charge, at the Plan Administrator’s office or upon request at
your local Human Resources Department, all documents governing the Plan and a
copy of the latest annual report (Form 5500 series) filed by the Plan with the
U.S. Department of Labor and available at the Public Disclosure Room of the
Employee Benefits Security Administration.

 

  •  

Obtain copies of all documents governing the operation of the Plan and other
Plan information upon written request to the Plan Administrator (including
copies of the latest annual report (Form 5500 series) and updated summary plan
description (assuming that the Plan has been updated). The Plan Administrator
may make a reasonable charge for the copies.

 

  •  

Receive a summary of the Plan’s annual financial report. The Plan Administrator
is required by law to furnish each participant with a copy of the summary annual
report.

6.2 Prudent Actions By Plan Fiduciaries: In addition to creating rights for
participants, ERISA imposes duties upon the persons who are responsible for the
operation of the Plan. The persons who operate the Plan, called “fiduciaries” of
the Plan, have a duty to do so prudently in your interest and that of other
participants and beneficiaries. No one may fire you or otherwise discriminate
against you in any way to prevent you from obtaining benefits or exercising your
rights under ERISA. If your claim for a benefit is denied in whole or in part,
you must receive a written explanation of the reason for the denial. You have
the right to have your claim reviewed and reconsidered. (See Article 5, above).

6.3 Enforce Your Rights: Under ERISA, there are steps you can take to enforce
the above rights. For instance, if you request materials from the Plan
Administrator and do not receive them within 30 days, you may file suit in a
federal court. In such a case, the court may require the Plan Administrator to
provide the materials and pay you up to $110 a day until you receive the
materials, unless the materials were not sent because of reasons beyond the Plan
Administrator’s control. If you have a claim for benefits which is denied or
ignored, in whole or in part, you may file suit in a state or federal court. If
you are discriminated against for asserting your rights, you may seek assistance
from the U.S. Department of Labor, or you may file suit in a federal court. The
court will decide who should pay court costs and legal fees. If you are
successful, the court may order the person you have sued to pay these costs and
fees. If you lose and the court finds that your claim is frivolous, the court
may order you to pay these costs and fees.

 

12



--------------------------------------------------------------------------------

6.4 Assistance With Your Questions: If you have any questions about the Plan,
you should contact the Plan Administrator. If you have any questions about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest area office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in your
telephone directory, or you may contact the Division of Technical Assistance and
Inquiries, Employee Benefits Security Administration, U.S. Department of Labor,
200 Constitution NW, Washington, D.C. 20210. OMNOVA supports both the spirit and
letter of ERISA and is committed to assuring proper treatment and full
disclosure of all pertinent information to plan participants. It is the policy
of OMNOVA that no employee will be fired or discriminated against, either to
prevent him or her from obtaining benefits or for exercising his or her rights
under ERISA.

This Plan is hereby adopted and approved this 31st day of December, 2008.

 

13